MEMORANDUM **
Baochang Zhou, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“U”) decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual findings, Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding because Zhou’s testimony evidenced a lack of knowledge regarding Falun Gong, see Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir.2004), and was vague and lacked specificity as to the benefits and theories of Falun Gong, see Singh-Kaur, 183 F.3d at 1153. Zhou’s voluntary return to China also supports the IJ’s adverse credibility finding. See Loho v. Mukasey, 531 F.3d 1016, 1018-19 (9th Cir.2008). Lastly, substantial evidence supports the IJ’s finding that it was improbable the police would visit Zhou on his return to China without arresting him. See Don v. Gonzales, 476 F.3d 738, 743 (9th Cir.2007). In the absence of credible testimony, Zhou’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.